Citation Nr: 0403434	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from May 1956 to May 1959, 
and from June 1959 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was the subject of an October 2003 hearing before 
the undersigned Veterans Law Judge.


REMAND

An October 2003 Board hearing transcript reflects that the 
veteran's representative would submit additional evidence in 
support of the veteran's claims after the hearing.  This 
evidence was to consist of treatment records from the Denver 
VA Medical Center, dated from January 2002 through the date 
of the Board hearing,  was to be submitted with a waiver of 
RO consideration signed by the veteran, and was to be sent 
via Federal Express to the Board.  However, a review of the 
claims file and of the Board's computerized correspondence 
receipt records indicates that the new medical evidence was 
never received by the Board.  Still, the Board is on notice 
that medical treatment records pertinent to the veteran's 
claims are under VA control and have not been associated with 
the claims file.  As VA has a duty to obtain these records 
and associate them with the claims file, a remand to the RO 
for this purpose is warranted.  38 C.F.R. § 3.159(c)(2) 
(2003); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered). 

Additionally, at his October 2003 Board hearing, the veteran 
indicated he was currently experiencing specific symptoms 
that would warrant a higher rating for his duodenal ulcer, to 
include recurrent melena and significant weight loss.  See 38 
C.F.R. § 4.114, Diagnostic Code 7305 (2003).  By contrast, at 
the most recent VA examination, conducted in November 2001, 
the veteran weighed 180 pounds with no indication that this 
weight was abnormal, and denied having blood in his stool.  
Given the veteran's testimony as to his more recent symptoms, 
the Board finds that a new VA examination is warranted for 
evaluation of his duodenal ulcer.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).    

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should continue to ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
continue to provide the veteran written 
notification specific to his increased 
rating claims of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

In fulfilling the duty to assist, the 
RO's actions should include obtaining all 
VA records of treatment for the veteran's 
left knee and duodenal ulcer for the 
period from October 2002 to the present.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
for the purpose of determining the current 
severity of his service-connected duodenal 
ulcer.  The RO should send the claims file 
to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed.
 
For the veteran's duodenal ulcer, the 
examiner should describe the extent of 
the veteran's present disability and 
include written findings describing the 
likely frequency and severity of any 
gastrointestinal bleeding, recurring 
melena, the extent of any weight loss in 
recent years attributable to his duodenal 
ulcer, and the nature and extent of any 
other symptoms attributable to his 
duodenal ulcer. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of the claim 
for a rating in excess of 20 percent for his 
service-connected left knee disability.  See 
38 U.S.C.A. § 5103A(d).  If further action is 
required, the RO should undertake it before 
readjudication of the claims.

4.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
February 2003.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the February 2003 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




